UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-8073



CHARLES LLEWYLN, a/k/a Owen Oddman,

                                              Plaintiff - Appellant,

          versus


BOBBY LEE MEDFORD, Sheriff, Buncombe County;
LIEUTENANT EVANS, Facility Administration,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-01-54-MU)


Submitted:   June 13, 2002                 Decided:   June 18, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Llewyln, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Llewyln appeals the district court’s order denying his

Fed. R. Civ. P. 60(b) motion to reconsider its denial of relief

under 42 U.S.C.A. § 1983 (West Supp. 2001).*   We have reviewed the

record and the district court’s order and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Llewyln v. Medford, No. CA-01-54-MU (W.D.N.C. Jan. 29, 2002).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
       To the extent Appellant seeks to appeal the Court’s order
denying § 1983 relief, his December 10, 2001 notice of appeal is
untimely as to that order, which was entered on the court’s docket
on July 30, 2001. Appellant never sought an extension of time in
which to appeal or reopening of the appeal period under Fed. R.
App. P. 4(a)(5) or (a)(6). We have construed Appellant’s informal
brief filed in this Court as a timely notice of appeal from the
denial of reconsideration. See Smith v. Barry, 502 U.S. 244, 248
(1992).


                                2